Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-10, 13-16, 18-19, and 21-22 of U.S. Patent No. 10,932,010. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims in U.S. Patent No. 10,932,010.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 of the instant application corresponds to claims 1, 1, 22, 2, 3, 1, 6, 1, 8, 9, 10, 13, 13, 13, 14, 15, 16, 18, 19, and 21 respectively of the conflicting Patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-8, 10, 12, and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil (2008/0167943) in view of Heilig (2010/0114716).

As for claim 1, O’Neil discloses a system for advertising during live sporting event broadcasting, comprising: 
a server platform (1002 & 1004) in network communication with at least one broadcaster computer (1004) and at least one advertiser computer (1002); (Fig. 10, [0048], [0051], [0052]); 
wherein the server platform is operable to calculate an intensity level for at least one moment of a live sporting event (Viewership is calculated in real-time for the sporting event; [0028], [0039], [0043], [0044], [0048], [0049], [0051], [0052]);
wherein the intensity level is a rating given to the at least one moment of the live sporting event  (Viewership data indicates content is being viewed by a threshold number of desirable viewers; [0048]-[0049], [0051]);
wherein the server platform is operable to receive at least one bid value in real time for advertisement from the at least one advertiser computer, wherein the at least one bid value is based on the intensity level (The ad bid is based on viewership data; [0028], [0030], [0039], [0040], [0043], [0048]-[0049], [0051]-[0052]); and 
wherein the at least one bid value is further based on 

the bid settings comprising a threshold intensity level (ex. “minimum audience of 50,000 viewers” [0037]; “viewership information” [0039], [0040]) for bidding ([0028], [0030], [0037], [0040]), 
a maximum bidding price (maximum bidding price based on minimum number of users fig. 9; [0045], [0046], [0052]), and 
an advertisement budget (maximum price  - fig. 9; [0043]).  
However, O’Neil fails to disclose:
wherein the server platform is operable to receive an ask value for at least one location on video images for the at least one moment of the live sporting event from the at least one broadcaster computer;
wherein the ask value is based on the intensity level; 
receive at least one bid value in real time for the at least one location on the video images for the at least one moment of the live sporting event for advertisement;
In an analogous art, Heilig (pp0026-pp0027, pp0030-pp0034) teaches wherein the server platform (i.e. the advertising exchange 110) is operable to receive an ask value for at least one location on video images for from the at least one broadcaster computer (the browser 104 on user computer 102) wherein the ask value is based on the intensity level (i.e. the particular areas of interest of event) ; The user system 102 can contact the advertising exchange 110 and provide the intensity level (impression level data relating to an impression, such as a URL of the webpage For example, the webpage being loaded by the browser 104 may be part of a website owned and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Neil’s invention to include the abovementioned limitation, as taught by Heilig, for the advantage of maximizing revenue.

As for claims 6 and 14, Heilig discloses wherein the server platform is operable to facilitate transactions for advertising on the at least one location on the video images for the at least one moment of the live sporting event between the at least one broadcaster computer and at least one bid-winning advertiser computer ([0011], Fig. 1, item 102,110, 116, [0030]-[0031], [0044]).  



As for claim 8, O’Neil discloses wherein the at least one bid value is based on audience targeting data (“Geography”; [0037], [0049]; Fig. 9).  

As for claim 10, O’Neill discloses wherein the intensity level is based on statistical data relating to the live sporting event ([0048]).  

Claim 12 contains the limitations of claims 1 and 2 and are analyzed as previously discussed with respect to those claims.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil in view of Heilig, Rudnick, and Goswami.

Claim 18 contains the limitations of claims 9, 12, 13, and 14 and are analyzed as previously discussed with respect to those claims.

As for claim 20, Rudnick discloses wherein the event-specific weighting factors for a presence of at least one event element and an event context for the at least one .  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil in view of Heilig, Rudnick, and Goswami as applied to claim 18 above, and further in view of Kumar et al. (US. Pub. 2017/0193563).

As for claim 19, over O’Neil in view of Heilig, Rudnick, and Goswami fail to disclose further comprising the at least one broadcaster computer opening a multiplicity of bids for the at least one location on the video images for the at least one moment of the live sporting event based on audience segmentation data, wherein the audience segmentation data comprises demographic data, geographic data, psychographic data, and/or delivery channels for the broadcasting the live sporting event.  
In an analogous art, Kumar (Abstract, Fig. 2, item 228, pp0023-pp0024, claim 1) teaches the at least one broadcaster computer opening a multiplicity of bids based on audience segmentation data, wherein the audience segmentation data comprises demographic data; that as shown in Fig. 2, the service provider server computer [208] receives an HTTP call [210]sent from a user computer [202]at which the Web page is being loaded, said call containing a user ID (UID) and a system ID (SID) associated with a user or the user computer [202]; where an ad segment [228]on a Web page being viewed by a user, said Web page published by a publisher web server as website 206; The service provider computer [208]is opening a multiplicity of bids ( places the ad spot for bidding including DSPs (214 and 216), ATDs (218 and 220), and advertisers (222 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include at least one broadcaster computer opening a multiplicity of bids based on audience segmentation data, wherein the audience segmentation data comprises demographic data as taught by Kumar in combined O’Neil, Heilig, Rudnick, and Goswami to provide tools and highly granular information for the publisher in order to create an appropriate floor e-CPM for the ad segment using data related to the user (demographic, geographic, socio-economic, etc.),(see Abstract).

Claims 4, 9, 11, and 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil and Heilig as applied to claim 1 above, and further in view of Goswami.


In an analogous art, Goswami discloses wherein the at least one location on the video images for the at least one moment of the live sporting event is fixed and designated (In Fig. 6A, interface 602 may display one or more video frames that may include at least one of the plurality of video feeds captured by the plurality of image-capturing devices 108 and/or a multi-dimensional view from the one or more multi-dimensional views selected by the broadcast-controller user 124. However, the first region 604a may be designed to display the normal view 608 of the sports event broadcast, in real-time or near-real time is fixed), video frames related to the sports event may be displayed within each of the sub-regions of the second region 604b, as a picture-in-picture or picture-over-picture interface in parallel to the normal view 608 of the sports event broadcast in the first region 604a; [0114]-[0116]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Neil and Heilig’s invention to include the abovementioned limitation, as taught by Goswami, for the advantage of not obscuring desirable content.

As for claim 9, O’Neil discloses wherein the intensity level is based on real-time data relating to the live sporting event as discussed above in claim 1. However, O’Neil and Heilig fail to disclose wherein the real-time data is collected from athletes, sporting 
In an analogous art, Goswami discloses wherein the real-time data is collected from athletes, sporting instruments, and videos automatically or manually via input capture devices for the live sporting event (Abstract, [0014]-[0015], [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Neil and Heilig’s invention to include the abovementioned limitation, as taught by Goswami, for the advantage of accurately predicting data.

	As for claim 11, O’Neil and Heilig fail to disclose wherein the intensity level is based on prediction data relating to the live sporting event, wherein the prediction data comprises a probability for a certain event at a certain moment of the live sporting event.  
	In an analogous art, Goswami discloses wherein the intensity level is based on prediction data relating to the live sporting event, wherein the prediction data comprises a probability for a certain event at a certain moment of the live sporting event (Fig. 2, item 212, [0069]-[0070]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Neil and Heilig’s invention to include the abovementioned limitation, as taught by Goswami, for the advantage of accurately predicting one or more deciding moments in a sports event.


In an analogous art, Goswami (pp0011, pp0022, Fig. 1, item 120, pp0058, Fig. 2, item 212,pp0070, Fig. 5, pp0105) teaches wherein the live event comprises variable moments depending on the length of specific events happening during different moments; that variable moments (one or more deciding moments of the sports event) may be identified based on at least the prediction of the location-of-occurrence of the upcoming activity-of-interest based on the predicted location-of-occurrence, received plurality of video feeds, and/or received sensor data, the prediction unit 212 may be further configured to predict the one or more deciding moments in the sports event and further generate a summary video as a highlight of the sports event, based on the one or more deciding moments.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Neil and Heilig’s invention to include the abovementioned limitation, as taught by Goswami, for the advantage of accurately predicting one or more deciding moments in a sports event.

Claims 2, 5, and 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil and Heilig as applied to claim 1 above, and further in view of Rudnick (2019/0213627).

As for claim 2, O’Neil and Heilig fail to disclose wherein the server platform is operable to overlay at least one graphical element representing at least one 
In an analogous art, Rudnick discloses disclose wherein the server platform is operable to overlay at least one graphical element representing at least one advertisement from at least one bid-winning advertiser computer on the video images for the at least one moment of the live sporting event in real time ([0052], [0053], [0055], [0024]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Neil and Heilig’s invention to include the abovementioned limitation, as taught by Rudnick, for the advantage of optimizing earned revenue.


As for claim 5, O’Neil and Heilig fails to disclose wherein the at least one location on the video images for the at least one moment of the live sporting event is variable based on the live sporting event.  
	In an analogous art, Rudnick discloses wherein the at least one location on the video images for the at least one moment of the live sporting event is variable based on the live sporting event ([0053]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Neil and Heilig’s invention to include the abovementioned limitation, as taught by Rudnick, for the advantage of optimizing earned revenue.

As for claim 13, O’Neil and Heilig fail to disclose wherein the intensity level is based on event-specific weighting factors for a presence of at least one event element and an event context for the at least one event element.  
In an analogous art, Rudnick teaches overlay at least one graphical element representing at least one advertisement from at least one bid-winning advertiser computer on the video images of the live sporting event for the at least one moment in real time ([0052], [0053], [0055], [0024], [0025]), and also wherein the intensity level is a rating given to the at least one moment of the live sporting event further based on event-specific weighting factors for a presence of at least one event element and an event context for the at least one event element ([0021], [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the abovementioned limitations as taught by Rudnick in combined teaching O’Neil and Heilig for the advantage of optimizing earned revenue. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil, Heilig, and Rudnick as applied to claim 2 above, and further in view of Gallo (2014/0278847).

As for claim 3, O’Neil, Heilig, and Rudnick fail to disclose wherein the server platform is operable to receive at least one bid value for an instant replay of the at least one moment of the live sporting event independently from the at least one bid value for the at least one moment of the live sporting event, wherein the at least one graphical 
In an analogous art, Gallo discloses wherein the server platform is operable to receive at least one bid value for an instant replay of the at least one moment of the live sporting event independently from the at least one bid value for the at least one moment of the live sporting event, wherein the at least one graphical element is displayed in the instant replay of the at least one moment of the live sporting event ([0082]).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the abovementioned limitations as taught by Gallo in combined teaching O’Neil, Heilig, and Rudnick for the advantage of optimizing earned revenue. 

Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil and Heilig as applied to claim 12 above, and further in view of Sedam (US. Pub. 2009/0210395).

As for claim 15, O’Neil and Heilig fail to disclose wherein the live event is divided into fixed and equal moments, and wherein each moment has the same length timewise and has an intensity level.  
In an analogous art, Sedam (Abstract, pp0011, Fig. 1, items 118,120, pp0033, pp0035-pp0037) teaches wherein the live event is divided into fixed and equal moments, and wherein each moment has the same length timewise; that a media divider module 118 divides the video content for each game occurring this week (in which are highlights of Alex Rodriguez's at bats this week) into time-limited media 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the live event is divided into fixed and equal moments, and wherein each moment has the same length timewise as taught by Sedam in the live event has an intensity level of combined O’Neil and Heilig for providing dynamic user access to factually tagged media portions of a media presentation via a fantasy sports game interface.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil and Heilig as applied to claim 12 above, and further in view of Seely (10405044).

As for claim 17, Heilig discloses wherein the server platform is operable to send a real-time alert when the intensity level is above a predetermined threshold to the multiplicity of advertiser computers via a bidder user interface.  

Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include send a real-time alert when the intensity level above a predetermined threshold to the multiplicity of client computers via user interface as taught by Seely in wherein the server platform is operable to send the competitive actual bid value for the impression level is above a predetermined threshold to the multiplicity of advertiser computers of combined teaching O’Neil and Heilig for sending notifications to a user's device about content that may be of interest to the user when a live sport program reaches a certain level of interest.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421